DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 11, reference number "88" is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The vehicle name "Chevrolet Colorado" that forms a part of the drawings (Figures 3 thru 6) is a registered trademark of General Motors. The specification must be amended to include a statement preceding the identifying of the trademark material forming part of the figure and the name of the owner of the trademark.
Specification
The disclosure is objected to because of the following informalities: In P[0214], the term "Digital Video Disc" should be "Digital Versatile Disc" to recite the proper meaning of DVD.  
Appropriate correction is required.
The use of the terms Toyota, Camry, General Motors, Aptiv, Chevrolet, Colorado, Texas Instruments, Ford, Mustang, Atmel, ZigBee, Bluetooth, Apple and Samsung which are trade names or marks used in commerce, have been noted throughout this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The computing device is interpreted as part of the vehicle scan tool, or a separate workstation or tablet P[0041].  The display device is interpreted as a display interface 30 (Figure 3 and P[0064]).  A display interface is further interpreted as a typical display for a computer (computing device), or scan tool.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 thru 10, 12 thru 15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of computer processing of information without significantly more. The claim(s) recite(s) a mental process with the use of a general purpose computer.  (see MPEP 2106.04(a)(2) III. C.)  Claim 1 briefly recites receiving textual content, identifying a function associated with the text, changing the content to select a link, and providing the modified text content to include the link.  Claims can recite a mental process even if they are claimed as being performed on a computer.  The specification describes that the computing device may be a computer workstation or a tablet computer (P[0038] and P[0041]).  The claim limitations may be read as a search function.  Textual content is input, related information is found that matches the text, the textual language is changed to selectable link(s) where the links are provided.  This judicial exception is not integrated into a practical application because the function of the search and providing the selectable link do nothing beyond the actual search for the information.  There is not a display of the information to a user to enable the user to select the relevant function or link.  The textual search has no result beyond the performing of the search itself.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed computing device may be a general purpose computer.  The claim also recites a vehicle scan tool and a vehicle, but the scan tool and the vehicle are merely the computer environment in which the mental process takes place.  The scan tool is recited as the environment of the selectable link, and the vehicle is recited as the environment to perform the scan tool function.  A similar rejection is made for independent claim 20.  The dependent claims 2 thru 10 and 12 thru 15 define the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 7, 10 thru 14, and 16 thru  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cancilla et al Patent Application Publication Number 2006/0101074 A1 in view of Mule Patent Number 8,543,562 B2.
Regarding claims 1, 16 and 20 Cancilla et al teach the claimed method, methods for a diagnostic device to search vehicle diagnostic information (Figures 1, 2A, 2B), the claimed system, a system for dynamically adjusting searches for diagnostic information (title) comprising the claimed vehicle scan tool, a diagnostic device (abstract) and the claimed computing device, a processor (claims 26 and 27), and the claimed non-transitory computer readable medium with instructions executable by a processor to cause a computing system to perform functions, a computer readable medium having 
the claimed receiving textual vehicle service content by a computing device, “FIG. 2B At Step 200, the diagnostic device receives a first set of search criteria related to a problem with a vehicle.” P[0050], “The diagnostic device may be any type of device, such as a handheld device.  For example, the vehicle repair technician might use a personal digital assistant ("PDA") or other such handheld device as the diagnostic device.  Alternatively, the diagnostic device might not be a handheld device but rather might be a desktop computer, a laptop computer or some other type of diagnostic equipment.” P[0015], the diagnostic device equates to the claimed computing device, and “the vehicle repair technician might enter a first search string of "2002 Corvette No Start".  The four different words for this search string (e.g., "2002", "Corvette", "No" and "Start") would generally constitute the search criteria for the first search.” P[0023], the words of the search string equate to the claimed textual vehicle service content;
the claimed identifying a vehicle scan tool function relevant to associated text at a location with the textual vehicle service content, “At Step 202, the diagnostic device performs a first search using the first set of search criteria, wherein the first search returns an ordered list of results to the first search.” (P[0050] and Figure 2A), and the diagnostic device can display the results of the search for each entry in the list, the diagnostic device might only display part of the entry, then the entry (similar to a hyperlink) can be selected in order to view the full entry P[0025], the list of results equate to the claimed vehicle scan tool function, the selectable entry equates to the claimed location within the textual vehicle service content;

the claimed providing the modified textual vehicle service content including the selectable link, “after running the first search, the diagnostic device can receive an ordered list of results to the first search and then display them on the diagnostic device” P[0043], “the diagnostic device displays the reordered list of results to the second search, as shown at Step 216” (P[0051] and Figure 2B), the entries from the list may be selectable similar to a hyperlink P[0025].
Cancilla et al do not explicitly teach the claimed selectable link can initialize a vehicle scan tool to perform the identified vehicle scan function on a vehicle, but the purpose of a vehicle diagnostic device would be to perform the check on the vehicle to find the problem.  A person of ordinary skill in the art would expect a diagnostic tool to perform a diagnosis of the vehicle.  Mule teaches a diagnostic device that is network enabled to search a for information about a problem, receive results of the search, determine a course of action, and initiate the course of action (abstract), the device initiates the course of action and carries out the designated functions, operations, or procedures (Figure 4 task 436) to resolve the problem, error, issue, or failure (Figure 4 task 434) (column 12 lines 33 thru 37).  The initiation of the course of action of Mule would be combined with Cancilla et al by performing fault diagnosis in Cancilla et al after the selection from the search results is made.  The performance of a diagnostic on the vehicle is the obvious next step to the determination of a list of possible problems 
Regarding claim 2 Cancilla et al teach the claimed identifying the vehicle scan tool function comprises determining that the associated text describes the vehicle scan tool function, “the diagnostic device determines that the pattern is that both search strings are searching for problems related to the ignition system.  Although the second search string includes "starter solenoid," which is one possible problem with the ignition system, this might not necessarily be the particular problem with the vehicle.  That is, some problem other than the starter solenoid might be causing the vehicle not to start.” P[0033], and “once the diagnostic device determines that the user is querying problems related to the ignition system, the diagnostic device might use an internal reference database to find various key words corresponding to problems with the ignition system” P[0034], the determining problems with the ignition system equates to the claimed description of the vehicle scan tool function.
Regarding claim 3 Cancilla et al teach the claimed method of claim 1 (see above), the identifying of the vehicle scan tool function comprises:
the claimed determining that the associated text describes a vehicle component, “The second search string includes the search criteria "starter solenoid," which involves 
the claimed identifying the vehicle scan tool function based on the component and a component-to-function mapping, “Once the diagnostic device determines a pattern in the search strings, the diagnostic device might alter the second search string based on the identified pattern.  For example, in this case, the diagnostic device determines that the pattern is that both search strings are searching for problems related to the ignition system.” P[0033] and “once the diagnostic device determines that the user is querying problems related to the ignition system, the diagnostic device might use an internal reference database to find various key words corresponding to problems with the ignition system.  Accessing the internal reference database with "ignition system" might return the keywords of "fuel injector," "battery," "neutral safety switch," and "starter solenoid."” P[0034], the ignition system problems related to the different parts equates to the claimed component-to-function mapping.
Regarding claim 4 Cancilla et al teach the claimed method of claim 1 (see above), the identifying of the vehicle scan tool function comprises:
the claimed determining that the associated text describes a vehicle symptom, the vehicle repair technician may enter a first search string of "2002 Corvette No Start" P[0023], “the diagnostic device compares the remaining terms "no start" and "starter solenoid" to determine a pattern in the searching” P[0030], and “the diagnostic device might determine that "no start" correlates with "starter solenoid" to establish a pattern of searching for problems related to the ignition system” P[0030]; and

Regarding claim 5 Cancilla et al do not teach the claimed vehicle symptom is a diagnostic trouble code (DTC), but DTCs are commonly used in the automotive repair and diagnostic industries.  The use of DTCs are common and well known in the art.  DTCs are widely used in diagnostic tools or devices.  Mule teaches, “the network-enabled device obtains a self-diagnostic error code associated with a problem, error, failure, or the like (task 410)” (column 10 lines 28 thru 30 and Figure 4), and the method acquires a self-diagnostic error code associated with the problem (claim 8).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for a diagnostic device to search 
Regarding claim 6 Cancilla et al teach the claimed method of claim 1 (see above), the identifying of the vehicle scan tool function comprises:
the claimed determining that the associated text describes a vehicle system, the vehicle repair technician may enter a first search string of "2002 Corvette No Start" P[0023], “the diagnostic device compares the remaining terms "no start" and "starter solenoid" to determine a pattern in the searching” P[0030], and “the diagnostic device might determine that "no start" correlates with "starter solenoid" to establish a pattern of searching for problems related to the ignition system” P[0030];
the claimed identifying a vehicle component that is part of the vehicle system, “the diagnostic device determines that the pattern is that both search strings are searching for problems related to the ignition system.  Although the second search string includes "starter solenoid," which is one possible problem with the ignition system, this might not necessarily be the particular problem with the vehicle.  That is, some problem other than the starter solenoid might be causing the vehicle not to start.  In order to obtain results related to other possible causes of the ignition system problem with the vehicle, the diagnostic device might expand the second search string.” P[0033]; and
the claimed identifying the vehicle scan tool function based on the vehicle component and a component-to-function mapping, “once the diagnostic device determines that the user is querying problems related to the ignition system, the 
Regarding claim 7 Cancilla et al teach the claimed method of claim 1 (see above), the identifying of the vehicle scan tool function comprises:
the claimed determining that the associated text describes a vehicle component, “The second search string includes the search criteria "starter solenoid," which involves a particular ignition component that might have an effect on the no start problem queried in the first search.” P[0027];
the claimed determining that the vehicle component is part of a vehicle system, “the diagnostic device determines that the pattern is that both search strings are searching for problems related to the ignition system.  Although the second search string includes "starter solenoid," which is one possible problem with the ignition system, this might not necessarily be the particular problem with the vehicle.” P[0033]; and
the claimed identifying the vehicle scan tool function based on the vehicle system and a system-to-function mapping, “Once the diagnostic device determines a pattern in the search strings, the diagnostic device might alter the second search string based on the identified pattern.  For example, in this case, the diagnostic device determines that the pattern is that both search strings are searching for problems related to the ignition system.” P[0033] and “once the diagnostic device determines that the user is querying 
Regarding claim 10 Cancilla et al do not explicitly teach the claimed identifying of the vehicle scan tool function comprises performing a functional test on the vehicle with the vehicle scan tool, but the purpose of a vehicle diagnostic device would be to perform the check on the vehicle to find the problem.  A person of ordinary skill in the art would expect a diagnostic tool to perform a diagnosis of the vehicle.  Mule teaches a diagnostic device that is network enabled to search a for information about a problem, receive results of the search, determine a course of action, and initiate the course of action (abstract), the device initiates the course of action and carries out the designated functions, operations, or procedures (Figure 4 task 436) to resolve the problem, error, issue, or failure (Figure 4 task 434) (column 12 lines 33 thru 37).  The course of action equates to the claimed performing a functional test.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for a diagnostic device to search vehicle diagnostic information of Cancilla et al with the initiating a course of action and carrying out functions, operations, or procedures of Mule in order to save time, reduce costs, and provide convenience to the user (Mule column 1 lines 26 thru 30).  
Regarding claim 11 Cancilla et al teach the claimed identified vehicle scan tool function comprises retrieving a list of relevant parameter identifier (PID) values for display on the vehicle scan tool, “the diagnostic device can display results of the first search on the diagnostic device” P[0009], and “The diagnostic device can then display the results to the vehicle repair technician.  For each entry in the list, the diagnostic device might only display part of the entry.  The vehicle repair technician can then select the entry (similar to a hyperlink) in order to view the full entry.” P[0025], the resulting list of the search equates to the claimed relevant PID values.
Regarding claim 12 Cancilla et al teach the claimed modifying the textual vehicle service content comprises converting the associated text into the selectable link within the textual vehicle service content, “The vehicle repair technician can then select the entry (similar to a hyperlink) in order to view the full entry.” P[0025], and “The user might then select one or more of the results in the list to be viewed on the device.” P[0043].
Regarding claim 13 Cancilla et al teach the claimed modifying the textual vehicle service content comprises including the selectable link in a dropdown menu proximate to the associated text within the textual service content, “While the vehicle repair technician might enter the search string directly, the vehicle repair technician might alternatively specify the search criteria in some other manner (e.g., selecting terms from a dropdown menu) and the diagnostic device might then combine the selected search criteria to form the search string.” P[0023].
Regarding claim 14 Cancilla et al teach the claimed method of claim 1 (see above), the identifying of the vehicle scan tool function comprises:

the claimed modifying the textual vehicle service content to include the configuration parameter with the selectable link, “once the diagnostic device determines that the user is querying problems related to the ignition system, the diagnostic device might use an internal reference database to find various key words corresponding to problems with the ignition system” P[0034], when a new search is completed, then the system displays the results for selection by the technician P[0025].
Regarding claim 17 Cancilla et al teach the claimed system of claim 16 (see above), further comprising the claimed display device, “The diagnostic device can then display the results to the vehicle repair technician.  For each entry in the list, the diagnostic device might only display part of the entry.  The vehicle repair technician can 
the claimed receive the modified textual vehicle service content including the selectable link, and the claimed display the modified textual vehicle service content including the selectable link, “The diagnostic device can then display the results to the vehicle repair technician.  For each entry in the list, the diagnostic device might only display part of the entry.  The vehicle repair technician can then select the entry (similar to a hyperlink) in order to view the full entry.” P[0025].
Regarding claim 18 Cancilla et al teach the claimed system of claim 16 (see above), where computing device is further configured to:
the claimed receive a user selection of the selectable link from the display device, “The vehicle repair technician can then select the entry (similar to a hyperlink) in order to view the full entry.” P[0025].
Cancilla et al do not explicitly teach the claimed in response to receiving the user selection, provide instructions to the vehicle scan tool to initialize the vehicle scan tool to perform the identified vehicle scan tool function on the vehicle, but the purpose of a vehicle diagnostic device would be to perform the check on the vehicle to find the problem.  A person of ordinary skill in the art would expect a diagnostic tool to perform a diagnosis of the vehicle.  Mule teaches a diagnostic device that is network enabled to search a for information about a problem, receive results of the search, determine a course of action, and initiate the course of action (abstract), the device initiates the course of action and carries out the designated functions, operations, or procedures (Figure 4 task 436) to resolve the problem, error, issue, or failure (Figure 4 task 434) 
Regarding claim 19 Cancilla et al teach the claimed system of claim 16 (see above).  Cancilla et al do not explicitly teach the claimed vehicle scan tool receives a user confirmation to perform the identified vehicle scan tool function and in response, transmits a communication signal to the vehicle in order to perform the identified vehicle scan tool function, but the purpose of a vehicle diagnostic device would be to perform the check on the vehicle to find the problem.  A person of ordinary skill in the art would expect a diagnostic tool to perform a diagnosis of the vehicle.  Mule also does not explicitly teach the claimed vehicle scan tool receives a user confirmation to perform the identified vehicle scan tool function.  Mule teaches that the confirmation to perform the identified vehicle scan tool function is performed automatically (column 12 lines 33 thru 37).  The automatic performance of the verification to initiate the scan function is a logical advance in the technology from the need to have a user confirm the need to do the scan function.  A person of ordinary skill in the art would understand the advancement from a user confirmation to an automatic confirmation of the performing/initiating of scan functions.  The automatic initiation of the course of action 
Allowable Subject Matter
Claims 8, 9 and 15 are objected to as being dependent upon a rejected base claim (with regards to a prior art rejection), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662